Notice of Pre-AIA  or AIA  Status                                                                                                                                                                                              
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record (in particular, the combination of Yohai-Giochais  US Pub. No.: 2008/0307317 (hereinafter "Yohai”), in view of Kefford US Pub. No.: 2003/0204726 A1 (hereinafter Kefford) does not disclose, with respect to independent claims 1, 8 and 15, “wait up to a predetermined amount of time for the password transmitted to the client mobile device to be returned to the server device via the password interface transmitted to the client computer system; and in response to the predetermined amount of time expiring without receiving the password via the password interface, transmitting a message to the client mobile device, the message allowing completion of the registration process via the client mobile device. Rather, Yohai discloses systems and methods for selecting and/or communicating web content.  Similarly, Kefford discloses  methods and systems for secure transmission or information using a mobile device.  Accordingly, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433    

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433